MEMORANDUM **
Douglas Arthur Coupar appeals from the district court’s decision, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir. 2005) (en banc), upholding the 170-month sentence previously imposed following Coupar’s conviction for bank robbery. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Coupar’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Coupar has filed a pro se supplemental opening brief and a pro se reply brief. The government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED. The remaining outstanding motions are DENIED. The district court’s order is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.